Order entered January 7, 2014




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00261-CR
                                       No. 05-13-00262-CR
                                       No. 05-13-00263-CR
                                       No. 05-13-00264-CR

                           MARQUIS OBRIAN WHITE, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
      Trial Court Cause Nos. F12-56960-U, F13-57100-U, F12-71366-U, F13-71367-U

                                             ORDER
       On November 6, 2013, this Court ordered appellant to file his brief by December 13,

2013. We further warned that if the brief was not filed by that date, we would order appellant’s

appointed attorney J. Daniel Oliphant removed and would order that new counsel be appointed.

To date, appellant’s brief has not been filed.

       Accordingly, we ORDER J. Daniel Oliphant removed as appellant’s appointed attorney

in these cases.
        We ORDER the trial court to appoint new counsel to represent appellant in these appeals

and to transmit the order appointing counsel to this Court within FIFTEEN DAYS of the date of

this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Jennifer Balido, Presiding Judge, 291st Judicial District Court; to J. Daniel Oliphant;

and to the Dallas County District Attorney’s Office.

        We ABATE the appeals to allow the trial court to comply with this order. The appeals

shall be reinstated fifteen days from the date of this order or when the order appointing new

counsel is received.




                                                       /s/   DAVID EVANS
                                                             JUSTICE